Citation Nr: 0514260	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-06 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
right knee injury.

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
left knee injury. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to April 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In February 2005, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file.


FINDINGS OF FACT

1.  In an April 1996 rating decision, the RO denied the 
veteran's application to reopen the claim of service 
connection for a right knee disability; after the veteran was 
notified of the decision and of his procedural and appellate 
rights, he did not file a notice of disagreement and the 
rating decision became final.

2.  The evidence presented since the April 1996 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for residuals 
of a right knee injury and does not raise a reasonable 
possibility of substantiating the claim. 

3. In an April 1996 rating decision, the RO denied the 
veteran's application to reopen the claim of service 
connection for a left knee disability; after the veteran was 
notified of the decision and of his procedural and appellate 
rights, he did not file a notice of disagreement and the 
rating decision became final.

4.  The evidence presented since the April 1996 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for residuals 
of a left knee injury and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision by the RO, which denied 
the application to reopen the claim of service connection for 
a right knee disability, became final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 3.104(a) (2004).

2.  New and material evidence has not been presented to 
reopen the claim of service connection for residuals of a 
right knee injury, and the claim is not reopened.  
38 U.S.C.A.§§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 
(2004).

3.  The April 1996 rating decision by the RO, which denied 
the application to reopen the claim of service connection for 
a left knee disability, became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104(a) (2004).

4.  New and material evidence has not been presented to 
reopen the claim of service connection for residuals of a 
right knee injury, and the claim is not reopened.  
38 U.S.C.A.§§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 
(2004).


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, which information and evidence the 
claimant is expected to provide. And under 38 C.F.R. § 3.159, 
VA must request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.

The RO provided VCAA notice in the February 2003 statement of 
the case and by letter in April 2003, which was after the 
adjudication of the claims in April 2002. Nevertheless, the 
Board finds that any defect with respect to the timing of the 
VCAA notice was not prejudicial to the veteran's case for the 
reasons specified below.

In the statement of the case, the veteran was notified of the 
regulatory definition of new and material evidence and of the 
provision in 38 C.F.R. § 3.159 to provide any evidence in his 
possession that pertained to a claim.  In the April 2003 
letter, the veteran was notified of the evidence needed to 
substantiate the claims, namely, new and material evidence.  
The veteran was also informed that VA would obtain service 
medical records, VA records, and records of other Federal 
agencies, and that with his authorization VA would obtain 
private medical records or he could submit the records.  In 
each instance, he was given 30 days to respond.  The RO 
issued a supplemental statement of the case in December 2003, 
considering additional evidence.  After the VCAA notice, the 
veteran had the opportunity to submit additional information, 
which he did, and evidence, and to address the issues at a 
hearing before the Board. 

As for the content of the VCAA notice, it substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claims and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Prinicipi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  

As for the deciding the claim after the VCAA notice and 
before the expiration of the one-year period to submit 
evidence, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes VA to make a decision on a claim before the 
expiration of the one-year period provided a claimant to 
respond to VA's request for information or evidence, 
superseding the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

In this case, the notice-of-timing error was sufficiently 
remedied and cured by the subsequent notice by the RO, such 
that the veteran was provided with a meaningful opportunity 
to participate effectively in the processing of his claim by 
VA. 

For these reasons, further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In the supplemental statement of the 
case, the RO notified the veteran that no medical records 
were located at the Lowry Air Force Base.  At his hearing, 
the veteran requested under the duty to assist another VA 
examination.  As new and material evidence has not been 
presented, which is fully explained below, a medical 
examination is not permissible under the duty to assist, 
38 C.F.R. § 3.159(c)(4)(iii). As the veteran has not 
identified any additional evidence and as there is otherwise 
no outstanding evidence to obtain, the Board concludes that 
the duty-to- assist provisions of the VCAA have been complied 
with.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Summary of the Evidence Previously Considered and of the 
Procedural History

The veteran filed his original claim of service connection 
for right and left knee disabilities in February 1984.  In 
his application, he reported that he injured his right knee 
in 1965 at Lowry Air Force Base and he injured his left knee 
in 1968 while stationed in Germany.  He indicated that after 
service he was not treated for his injuries until 1984, when 
he was seen by VA.  

The evidence of record at the time consisted of the service 
medical records and a VA record. 

The service medical records, including the reports of 
entrance and separation examinations, contained no complaint, 
finding, or history of a right knee injury.  The records do 
show that in June 1968 the veteran injured his left knee 
during a softball game, sliding into a base.  The pertinent 
finding was tenderness over the medial ligament.  An X-ray 
revealed no abnormality.  Treatment consisted of 5 whirlpool 
sessions.  On follow-up, a week after the initial visit, 
there was still some soreness.  He was returned to duty 
without restriction.  On separation examination, there was no 
complaint or finding of a left knee abnormality. 

After service, VA records disclose that in February 1984 the 
veteran complained that he injured both knees in service.  
The veteran stated that in 1965 he banged his right knee and 
fluid was removed, and in 1968 while playing softball he 
injured his left knee, stretching a ligament.  The pertinent 
finding was crepitus.  The assessment was bilateral knee 
pain.  

In a June 1984 rating decision, the RO denied service 
connection for each knee on grounds that there was no 
evidence of a chronic disability of either knee.  After the 
RO notified the veteran of the adverse determination and of 
his procedural and appellate rights, he did not appeal.  By 
operation of law, the June 1984 rating decision became final.  

In October 1995, the veteran applied to reopen the claim of 
service connection for each knee.  The additional evidence 
consisted of reports of X-rays in 1993 and 1994 documenting 
degenerative joint disease or osteoarthritis of the left 
knee.  

In an April 1996 rating decision, the RO denied the veteran's 
application to reopen the claim of service connection for 
right and left knee disabilities.  After the veteran 


was notified of the decision and of his procedural and 
appellate rights, he did not file a notice of disagreement 
and by operation of law the rating decision became final. 
Current Claim

In December 2001, the veteran filed his current application 
to reopen the claim of service connection for right and left 
knee disabilities. 

To reopen a claim that has been previously denied, new and 
material evidence must be presented.  38 U.S.C.A. § 5108.

As defined by regulation, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate a claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the 
newly presented evidence is to be presumed credible. The 
Board is also required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, in this case, since the RO decision dated in 
April 1996.

The reason for the previous denial of the claims was the lack 
of new and material evidence.  Therefore, any new and 
material evidence would have to relate to an unestablished 
fact necessary to substantiate the claims, that is, a chronic 
right or left knee disability associated with the injuries in 
service. 

Analysis 

Regarding the veteran's concern about the completeness of the 
service medical records, there is direct evidence of the left 
knee injury and while the service medical records are water 
damaged they are legible and account for all the facts later 
described by the veteran in his statements and testimony.  As 
for the right knee, although there is no contemporaneous 
record of the right knee injury and attempts of documenting 
the injury have been unsuccessful, the service medical 
records after the injury, including the report of separation 
examination, contain no history or finding of a right knee 
abnormality.  However, the absence of the documentation is 
not fatal to the claim as the Board is required to consider 
all the evidence of record, both during and after service. 

As for the veteran's credibility and good character, the 
Board finds the veteran's statements and testimony to be 
wholly credible and acknowledges his honorable service both 
in the United States Air Force and currently in law 
enforcement.  The issue here is not whether he sustained a 
right knee injury, the left knee is documented, but whether 
there is medical evidence that the current right knee problem 
is related to service.  The absence of such medical evidence 
has been the basis for the prior denial of the claim. 

Additional Evidence Presented Since the April 1996 Rating 
Decision 

The additional evidence consists of the following.

Item (1) are copies of service medical records.  This 
evidence is not new and material as it has been previously 
considered by the RO in the June 1984 rating decision.

Item (2) consists of a private medical record, dated in July 
2002, documenting the veteran's history of right and left 
knee injuries in service and his current complaint of 
bilateral knee pain.  The veteran reported that the right 
knee had to be drained, but there had been no severe sequelae 
thereafter.  X-rays revealed degenerative changes in both 
knees.  The physician did not comment or offer an opinion as 
to the nexus, if any, between the veteran's current knee 
pathology and the injuries in service.  The impression was 
degenerative joint disease of each knee. 

As for the history of in-service knee injuries, this is not 
new evidence as the veteran has previously reported the same 
history in his original application in 1984 and the history 
was also previously reported in VA records in 1984.  As for 
the impression of degenerative joint disease of the right 
knee, while the evidence is new, it is not material because 
it does not relate to an unestablished fact necessary to 
substantiate the claim, that is, a chronic right knee 
disability associated with the injury in service.  As for 
degenerative joint disease of the left knee, the evidence is 
neither new nor material as degenerative joint disease has 
already been established by X-ray in 1993, which was has been 
previously considered by the RO in its April 1996 rating 
decision. 

Item (3) consists of a June 2003 report of VA examination, 
pertaining to the left knee.  The examiner expressed the 
opinion that the one occasion of a stressed ligament in the 
left knee was not enough to cause degenerative joint disease, 
and that it was less likely than not that the veteran's left 
knee degenerative joint disease was related to service.  As 
this evidence opposes rather than supports the claim, it is 
not new and material. 

Item (4) is the veteran's testimony at the hearing in 
February 2005.  The veteran testified about the left knee 
injury during service.  He also described the right knee 
injury while stationed at Lowry Air Force Base, when he 
banged his knee.  He related that the right knee was X-rayed, 
drained of fluid, casted, and he was on crutches for nine 
days.  The veteran related that, at the time of his 
separation from service, he did not really notice any knee 
problems, except just a little tenderness, but he did not 
think anything of it and did not seek treatment.  Also, he 
related that he was a big person while in service, and that 
an orthopedic told him that it could have been a combination 
of the in-service injury and his weight, which contributed to 
his current pathology.  The veteran also attested to his good 
character, as reflected by the fact that he had a security 
clearance in service, he qualified for work in law 
enforcement, that he could not think of any reason why anyone 
would question his character, and that he has been truthful 
with VA throughout the process.

The veteran's testimony describing his in-service injuries is 
credible and his testimony has been wholly consistent since 
he filed his original claim in 1984, but the testimony to the 
extent that it repeats the history of the injuries is not new 
and material evidence.  And to the extent the testimony is 
new as to the right knee, that is, a fuller explanation of 
the injury and course of treatment, it is not material 
because it does not relate to an unestablished fact necessary 
to substantiate the claim, that is, a chronic right 
disability associated with the injury in service. 

Implicit in the veteran's testimony is an association between 
the in-service injuries and his current knee problems.  While 
this evidence is new, it is not material because the issue of 
whether the current knee problems are related to service is a 
medical one.  And the veteran is not qualified to relate his 
current knee problems to injuries during service as such an 
association requires either a medical diagnosis or medical 
opinion.

As for the testimony of what a doctor told him may be the 
cause of his current knee problems, a layperson's account of 
what a physician purportedly said is not competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Therefore, the testimony on this point is not new and 
material. 

For the above reasons, the additional evidence is not new and 
material.

ORDER

As new and material evidence has not been presented, the 
claim of service connection for residuals of a right knee 
injury is not reopened. 

As new and material evidence has not been presented, the 
claim of service connection for residuals of a left knee 
injury is not reopened. 


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


